Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Respond to Amendment and Arguments
	Applicant has amended claims 13-14, 16, 19 & 25. Examiner has reviewed these amendments and found to have overcome claim objection issued for claims 13-14 & 25 in the previous office action. Claim objection for these claims has been withdrawn. Additionally, these amendment has also overcome rejections 112b issued for claims 13 & 25 and their dependent claims 14-24 & 26-32 respectively, in the previous office action. Rejection 112b for claims 13-32 has also been withdrawn. 
	The Applicant also filed an eTD on 02/24/2022. This eTD has been approved. Double Patenting rejection issued for claims 13 & 25 has been withdrawn.
	Examiner has conducted further searches but found no new relevant reference. 
The case now been placed in allowable condition.

Allowable Subject Matter	
.    	Claims 13-32 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and Non-Final Rejection mailed on 10/18/2021 (please see “Allowability Subject Matter” section) make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 02/25/2022 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion                                                                         
 Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SHER A KHAN whose telephone number is (571)2728574.  The examiner can normally be reached on M-F 8:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/SHER A KHAN/           Primary Examiner, Art Unit 2497